Citation Nr: 0218006	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  94-39 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for an acquired 
psychiatric disorder, variously diagnosed as a conversion 
disorder and somatization disorder with strong depressive 
features, currently evaluated at 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel



INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which initially denied entitlement to rating 
in excess of 10 percent for an acquired psychiatric 
disorder.  

In an August 1995 rating decision, the RO increased the 
evaluation effective for the entire time on appeal.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a rating decision issued subsequent to a 
notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991).  
Consequently, as the veteran has not withdrawn the appeal, 
the issue of an evaluation above the current 30 percent 
remains in appellate status. 


FINDINGS OF FACT

1.  The veteran's service-connected psychiatric disability 
produces mild symptoms as evidenced by his ability to 
maintain a relationship with his family, his involvement 
in his community, church, and political activities, the 
lack of hospitalizations due to psychiatric 
symptomatology, and a global assessment of functioning 
(GAF) score consistently reported in the 70s, reflecting 
"mild" symptoms.  

2.  There is no evidence of flattened affect, speech 
difficulties, panic attacks, difficulty understanding 
complex commands, memory loss, impaired judgment or 
abstract thinking, or disturbance of motivation and mood.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for an 
acquired psychiatric disorder, variously diagnosed as a 
conversion disorder and somatization disorder with strong 
depressive features, have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.126, 4.130, 4.132, Diagnostic Codes 
(DCs) 9402, 9424, 9440 (1996) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The relevant laws and regulations provide that disability 
evaluations are determined by the application of a 
schedule of ratings which is based on average impairment 
of earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. Part 4 
(2002).  However, the Board will consider only those 
factors contained wholly in the rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002). 

After the veteran filed his claim for an increased rating, 
the applicable rating criteria for mental disorders, 38 
C.F.R. § 4.125 et seq., were revised effective November 7, 
1996.  See 61 Fed. Reg. 52,695 (Oct. 8, 1996).  The timing 
of this change in the regulations requires the Board to 
first consider whether the revised regulation is more 
favorable to the veteran than the old regulation, to 
include separately applying the old and revised versions 
to determine which version is more favorable.  If the 
revised version is more favorable, the Board will apply 
the revised version from the effective date of the 
revision and the old version for any period preceding the 
effective date.  In applying either version, all evidence 
of record must be considered.  See VAOPGCPREC 3-2000; 
VAOPGCPREC 11-97; Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

The RO initially rated the veteran's psychiatric 
disability under DC 9402 (conversion disorder).  Prior to 
November 7, 1996 a conversion disorder was evaluated 30 
percent disabling where there was definite impairment in 
the ability to establish or maintain effective and 
wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels 
as to produce definite industrial impairment.  A 50 
percent evaluation was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and where the 
reliability, flexibility and efficiency levels were so 
reduced by reason of psychoneurotic symptoms as to result 
in considerable industrial impairment.  A 70 percent 
evaluation required that the ability to establish and 
maintain effective or favorable relationships with people 
be severely impaired and that the psychoneurotic symptoms 
be of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment. 
A 100 percent evaluation required that attitudes of all 
contacts except the most intimate be so adversely affected 
as to result in virtual isolation in the community and 
there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior; and that the 
individual was thereby demonstrably unable to obtain or 
retain employment.38 C.F.R. § 4.132, 
DC 9402 (1996). 

The Court determined that that each criteria for a 100 
percent rating under 38 C.F.R. § 4.132 was independent.  
See Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

Under the old regulations, the severity of a psychiatric 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability.  Two of the 
most important determinants of disability were time lost 
from gainful work and decrease in work efficiency.  Great 
emphasis was placed upon the full report of the examiner, 
descriptive of actual symptomatology.  The record of the 
history and complaints was only preliminary to the 
examination; the objective findings and the examiner's 
analysis of the symptomatology were the essentials.  38 
C.F.R. § 4.130 (1996).  The principle of social and 
industrial inadaptability as the basic criterion for 
rating disability for the mental disorders contemplated 
those abnormalities of conduct, judgment, and emotional 
reactions which affected economic adjustment, i.e., which 
produce impairment of earning capacity. 38 C.F.R. § 4.129 
(1996).

Effective November 7, 1996, the Diagnostic Code for 
conversion disorder was changed to DC 9424.  Under these 
criteria, a 30 percent evaluation will be assigned for 
mood disorders with occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  
A 50 percent evaluation will be assigned for a psychiatric 
disorder which produces occupational and social impairment 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, short- and 
long-term memory loss, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective 
work and social relationships.  A 70 percent evaluation is 
warranted with deficiencies in most areas due to suicidal 
ideation, obsessional rituals, illogical speech, near-
continuous panic or depression, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, and difficulty in adapting to stressful 
circumstances.  A 100 percent evaluation is warranted for 
total occupational and social impairment due to gross 
impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting self 
or others, intermittent inability to perform activities of 
daily living, and disorientation to time or place.  
38 C.F.R. § 4.130, DC 9424-9440 (2002).

After thoroughly reviewing the evidence on file, the Board 
concludes that an evaluation in excess of 30 percent for 
the veteran's service-connected conversion disorder is not 
in order under either the old or revised criteria.  To 
that end, the Board places significant probative value on 
the multiple VA examinations, including the most recent VA 
examination dated in July 2002.  At that time, the veteran 
was noted to be alert and oriented, showing a full range 
of affect, attention was good, concentration was good, 
insight and judgment were fair, he exhibited good impulse 
control, and he was not hallucinating, suicidal or 
homicidal.  It was noted that he was active in politics 
and in church activities and lived with his wife and a 
grandchild.  While he reported that he felt people were 
laughing at him, and expressed feelings of depression and 
frustration due to impotence, his GAF (global assessment 
of functioning) was reported at 70, indicating "mild" 
symptoms but generally functioning pretty well with some 
meaningful relationships.  

A finding of "mild" psychiatric symptoms, indicative of no 
more than a 30 percent rating, is further supported by a 
January 1998 VA examination which showed that the veteran 
reported that he was claiming an increase for benefits 
because his income was insufficient to cover his family's 
needs.  Although he reported feelings of nervousness and 
"got involved in other peoples problems," the GAF was 
reported at 75, indicating that psychiatric symptoms were 
transient and expectable reactions to psychosocial 
stressors and a "no more than slight impairment" in social 
and occupational functioning.  Thus, although the veteran 
experiences certain psychiatric symptomatology, the 
medical evidence is consistent with no more than a "mild" 
psychiatric disorder and a 30 percent rating under both 
the old and revised regulations is warranted.

The Board also considered a March 1992 VA examination 
report, but finds that even the more serious symptoms 
described at that time warrant no more than a 30 percent 
rating.  Specifically, the veteran reported depressive 
feelings, feelings of low self-esteem, and at times a 
death wish due to sexual impotency.  As a consequence, he 
tried to get involved in different activities within his 
community and in his neighborhood and spent very little 
time at home.  Mental status examination revealed that he 
was well-developed, well-nourished, cleanly dressed and 
groomed, hypoactive with a sad facial expression, 
cooperative, relevant, coherent, and logical to 
questioning, had somatic complaints, and was not 
delusional, hallucinating, or homicidal.  He was alert and 
oriented, with adequate emotional content, preserved 
memory, average intellectual functioning, fair judgment, 
and poor insight.  His level of functioning was noted to 
be "fair to poor."  

While no GAF was reported, the Board is persuaded that the 
veteran's ability to function well within his family and 
keep active within his community, the absence of 
psychiatric hospitalizations, and the absence of 
psychiatric symptomatology reflective of a "considerable 
impairment" (under the old regulations), or symptoms of 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks, difficulty in 
understanding complex commands, short- and long-term 
memory loss, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work 
and social relationships (under the revised regulations), 
is consistent with no more than a 30 percent disability 
rating under the old and revised psychiatric regulations.

A finding of no more than a 30 percent disability rating 
is also consistent with outpatient treatment records 
showing that the veteran received treatment on a fairly 
regular basis with multiple physical complaints, which has 
been essentially unchanged over a number of years.  
Specifically, he was described as "more or less stable" in 
August 1990 and September 1992, of "having no new 
complaints" in December 1993, and of having "no major 
complaints" in January 2000.  While the Board notes 
complaints of depression and anxiety, there is no 
indication that the veteran experienced considerable 
impairment or that he had symptoms of flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, 
panic attacks, difficulty in understanding complex 
commands, short- and long-term memory loss, impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and "difficulty" in establishing and 
maintaining effective work and social relationships.

The Board has considered the veteran's written statements 
that his conversion disorder is worse than currently 
evaluated.  Although his statements are probative of 
symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 
580 (1992).  As noted, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by 
the clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria 
under which the service-connected disability is evaluated, 
are more probative than the subjective evidence of an 
increased disability.

There was a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002) redefined the obligations 
of VA with respect to the duty to assist, and imposed on 
VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as 
any claim not decided as of that date, such as the one in 
the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§ 3.159(b).  There is no issue as to providing an 
appropriate application form or completeness of the 
application in this case.  In the circumstances of this 
case, the veteran has been advised of the applicable laws 
and regulations, and the evidence needed to substantiate 
his claim by an August 2002 letter and an August 2002 
supplemental statement of the case.  The veteran was 
provided with notice of the revised regulations and the RO 
considered his psychiatric disability under the new 
regulations.  Additionally, the veteran was notified that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility 
to either send medical treatment records from his private 
physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The veteran 
was also asked to advise VA if there were any other 
information or evidence he considered relevant to his 
claim so that VA could help by getting that evidence.  
Thus, VA's duty to notify has been fulfilled.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the veteran's service 
medical records, VA clinical records and examination 
reports, and private medical records.  

In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of 
what might be required or helpful to establish his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

An increased rating for an acquired psychiatric disorder, 
variously diagnosed as a conversion disorder and 
somatization disorder with strong depressive features, in 
excess of 30 percent disabling, is denied.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

